DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Amendment filed 3 August 2021 is acknowledged.  Claims 1-8 have been amended.  Claims 1-8 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claim 3, “wherein a width of the second surface of the panel layer is less than a width of the first surface of the panel layer,” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate 

Specification
The amendments to the title were received on 3 August 2021.  These amendments to the title are acceptable.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of claim 3, “wherein a width of the second surface of the panel layer is less than a width of the first surface of the panel layer,” must find support in the specification.

Claim Objections
Claim 5 is objected to because of the following informalities:
Claim 5 recites the limitation, “wherein a width of surface of the adhesion layer close to the third surface of the protection film is less than a width of surface of the adhesion layer close to the first surface of the panel layer.”  This appears to contain typographical errors and may be corrected as, “wherein a width of a surface of the a surface of the adhesion layer close to the first surface of the panel layer.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites the limitation, “wherein a width of the second surface of the panel layer is less than a width of the first surface of the panel layer.”  This limitation is not supported by the disclosure as originally filed.  As shown in Applicant’s FIG. 5D, the width of the second surface (upper surface of 140 having polarizing layer 150 thereon) 

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation, “wherein a width of the second surface of the panel layer is less than a width of the first surface of the panel layer.”  This limitation is unclear in light of the original disclosure.  As shown in Applicant’s FIG. 5D, the width of the second surface (upper surface of 140 having polarizing layer 150 thereon) of the panel layer (140) is greater than a width of the first surface (lower surface of 140 having protection film 120 thereon) of the panel layer (140), not less than as required by the claim.  For the purposes of applying art, the claim will be interpreted as wherein a width 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-6, and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kang et al. (US Patent Application Publication 2017/0358781, hereinafter Kang ‘781).

The applied reference has a common Applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 
With respect to claim 1, Kang ‘781 teaches (FIG. 2) a display apparatus as claimed, comprising:
a panel including a panel layer (100; [0036]) to display an image, a protection film (200; [0038]) on a first surface (lower surface of 100) of the panel layer, and a polarizing layer (300; [0039]) on a second surface (upper surface of 100) of the panel layer, the first and second surfaces being opposite ([0036, 0038, 0039]),
wherein the panel has an edge surface (103, 203, and 303) inclined with respect to the first surface (lower surface of 100) of the panel layer (100) ([0041-0042]),
a width of the panel gradually increases from the protection film (200) toward the polarizing layer (300) in a direction parallel to the first surface (lower surface of 100) of the layer (100) ([0041-0042]), and
a width of a third surface (upper surface of 300) of the protection film (300) is greater than a width of a fourth surface (lower surface of 300) of the protection film in a direction parallel to the first surface (lower surface of 100) of the panel layer (100), the third surface of the protection film being close to the first surface of the panel layer, and the fourth surface of the protection film being opposite to the third surface of the protection film ([0036, 0038, 0039]).

With respect to claim 2, Kang ‘781 teaches wherein the edge surface (103, 203, and 303) is inclined at a predetermined angle with respect to the first surface (lower surface of 100) of the panel layer (100) ([0041-0042]).
With respect to claim 4, Kang ‘781 teaches further comprising an adhesion layer (400) arranged between the third surface (upper surface of 200) of the protection film (200) and the first surface (lower surface of 100) of the panel layer (100) ([0037]).
With respect to claim 5, Kang ‘781 teaches wherein a width of surface (lower surface of 400) of the adhesion layer (400) close to the third surface (upper surface of 200) of the protection film (200) is less than a width of surface (upper surface of 400) of the adhesion layer close to the first surface (lower surface of 100) of the panel layer (100) ([0037]).
With respect to claim 6, Kang ‘781 teaches wherein the polarizing layer (300) is directly on the panel layer (100) ([0036, 0039]).
With respect to claim 8, Kang ‘781 teaches wherein the polarizing layer (300) has a width greater than that of the protection film (100) in the direction parallel to the first surface (lower surface of 100) of the panel layer ([0036, 0039]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kang ‘781 as applied to claims 1 and 2 above, and further in view of Yamazaki et al. (US Patent Application Publication 2016/0147109, hereinafter Yamazaki ‘109) of record.
With respect to claim 3, as best understood by Examiner (see 35 U.S.C. 112(b) rejection above), Kang ‘781 teaches the device as described in claim 2 above including the additional limitation wherein a width of the second surface (upper surface of 100) of the panel layer (100) is less than a width of the first surface (lower surface of 100) of the panel layer ([0041-0042]).
Thus, Kang ‘781 is shown to teach all the features of the claim with the exception of the second surface of the panel layer and the polarizing layer have a same width.
However, Yamazaki ‘109 teaches (FIGs. 11A and 15) a polarizing layer (103) having first (upper surface of 103) and second (lower surface of 103) surfaces having a same width as a second surface (lower surface 374) of a panel layer (374) and each other so as to entirely cover said panel layer and so that said polarizer can be formed separately by more conventional, perpendicular dicing techniques and then be subsequently bonded to said panel ([0202]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the second surface of the panel layer and the polarizing layer of Kang ‘781 having a same width as taught by Yamazaki ‘109 so as to entirely cover said panel layer and so that said polarizer can be formed separately by more conventional, perpendicular dicing techniques and then be subsequently bonded to said panel.

With respect to claim 7, Kang ‘781 teaches the device as described in claim 1 above with the exception of the additional limitation wherein a first surface of the polarizing layer close to the second surface of the panel layer and a second surface of the polarizing layer opposite to the first surface of the polarizing layer have a same width.
However, Yamazaki ‘109 teaches (FIGs. 11A and 15) a polarizing layer (103) having first (upper surface of 103) and second (lower surface of 103) surfaces having a same width as a second surface (lower surface 374) of a panel layer (374) and each other so as to entirely cover said panel layer and so that said polarizer can be formed separately by more conventional, perpendicular dicing techniques and then be subsequently bonded to said panel ([0202]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed a first surface of the polarizing layer close to the second surface of the panel layer and a second surface of the polarizing layer opposite to the first surface of the polarizing layer of Kang ‘781 having a same width as taught by Yamazaki ‘109 so as to entirely cover said panel layer and so that said polarizer can be formed separately by more conventional, perpendicular dicing techniques and then be subsequently bonded to said panel.

Response to Arguments
Applicant’s amendments to the title are sufficient to overcome the objection to the title made in the non-final rejection filed 3 May 2021.  The objection to the title has been withdrawn.
Applicant’s amendments to claims 1, 3, and 6 are sufficient to overcome the 35 U.S.C. 112(b) rejections of claims 1-8 made in the non-final rejection filed 3 May 2021.  The prior 35 U.S.C. 112(b) rejections of claims 1-8 have been withdrawn.
Applicant's arguments filed 3 August 2021 have been fully considered but they are not persuasive.
Applicant argues (remarks, pp. 7-8) that when the protection film (23) of Yamazaki ‘109 allegedly corresponding to the protection film of the present application is viewed from the direction parallel to the first surface of the panel layer (between the adhesion layer 374 and the substrate 300 of FIG. 15), the width (W1) of the side that is close to the panel layer cannot be greater than the width of the side (W2) that is far from the panel layer.  Because the protection film (23) of Yamazaki ‘109 is deposited by ALD on the outside of the panel, W1 is inevitably smaller than W2 even when the deposition thickness is small.  Accordingly, Yamazaki ‘109 fails to teach or suggest the newly presented limitation of the claim, “a width of a third surface of the protection film is greater than a width of a fourth surface of the protection film in a direction parallel to the first surface of the panel layer, the third surface of the protection film being close to the first surface of the panel layer, and the fourth surface of the protection film being opposite to the third surface of the protection film.”  Examiner respectfully disagrees.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.M.R./Examiner, Art Unit 2893

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893